Citation Nr: 0524298	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-08 954	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from April 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran requested that she be afforded 
a video conference hearing when she filed her substantive 
appeal in February 2004.  The veteran was informed in June 
2005 that she was scheduled for a video conference hearing at 
the RO in August 2005.  In July 2005, she withdrew her 
request for a hearing.  38 C.F.R. § 20.704(e) (2004).  

The RO issued a supplemental statement of the case in March 
2004 after obtaining outpatient treatment reports dated from 
2001 to March 2004.  The RO thereafter prepared a VA Form 8, 
Certification of Appeal, in April 2004, but later obtained 
more outpatient treatment reports, some of which pertained to 
the veteran's claim for a higher rating.  In April 2005, the 
RO adjudicated issues that have not been appealed, but it did 
not consider the newly received reports in the context of the 
claim for a higher initial rating for PTSD.  

It is important that the RO re-adjudicate the veteran's claim 
based on the outpatient treatment reports dated from August 
2004 to March 2005 not only because some of them directly 
relate to her claim, but because consideration must be given 
to whether a higher rating is warranted at any point since 
the award of service connection.  (The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, consideration must be given to whether a higher 
(staged) rating is warranted for any period of time since 
December 11, 2001.)  Additionally, the provisions of 
38 C.F.R. § 19.31 (2004) require that a supplemental 
statement of the case be furnished when additional pertinent 
evidence is received before the appeal is certified to the 
Board and the record is transferred to the Board.  (In this 
case, the certification was completed in April 2004, but the 
case was not transferred until July 2005.)

Moreover, the Board notes that certain of the more recently 
received treatment notes directly refer to problems related 
to PTSD.  In November 2004, for example, it was noted that, 
while the veteran no longer felt that the traumatic events 
were recurring, she nevertheless experienced on a daily basis 
an emotional state that closely matched what she felt at the 
time of the traumatic events in service.  She reported that 
it took a lot of her energy not to cry.  She also had a high 
level of feeling distant from others, being completely 
estranged from personal relationships.  The RO should 
consider such evidence in the context of the applicable 
rating criteria.

This case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify any source of treatment for PTSD 
since December 2001, and the RO should 
seek any records from the sources 
identified, with consent of the veteran 
as required.

2.  Any additional development deemed 
necessary as a result of information 
obtained pursuant to the development 
sought above should be undertaken.  
Thereafter, the RO should re-adjudicate 
the initial rating claim.  Consideration 
should be given to whether any "staged" 
ratings are warranted.  See Fenderson, 
supra.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should address all 
evidence received since issuance of the 
March 2004 supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 Department of Veterans Affairs


